Case 2:20-cv-10689-TGB-KGA ECF No. 79, PageID.472 Filed 03/19/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DORIAN TREVOR SYKES,                         2:20-CV-10689-TGB-KGA

                  Plaintiff,               HON. TERRENCE G. BERG
                                          HON. KIMBERLY G. ALTMAN
      v.

TIM DONNELLON, A. MILLER,
                                         ORDER ADOPTING REPORT
and CORIZON HEALTH
                                          AND RECOMMENDATION
CORPORATION,
                                               (ECF NO. 65)
                  Defendants.



     This matter is before the Court on Magistrate Judge Kimberly G.
Altman’s February 23, 2021 Report and Recommendation (ECF No. 65)

recommending that Defendant’s Motion to Dismiss (ECF No. 24) be
GRANTED, Plaintiff’s Motion for Clarification on Monell Claims (ECF
No. 47) be DENIED, and Plaintiff’s Motion for Leave to Amend (ECF No.

51) be DENIED.
     The Court has reviewed the Magistrate Judge’s Report and
Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”
of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to
Case 2:20-cv-10689-TGB-KGA ECF No. 79, PageID.473 Filed 03/19/21 Page 2 of 2




the report, the district court is not obligated to independently review the
record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of
January 20, 2021 as this Court’s findings of fact and conclusions of law.
     Accordingly, it is hereby ORDERED that Magistrate Judge

Altman’s Report and Recommendation of February 23, 2021 is
ACCEPTED and ADOPTED. It is FURTHER ORDERED that
Defendant’s Motion to Dismiss (ECF No. 24) be GRANTED, and that

Plaintiff’s Motions for Clarification on Monell Claims and Leave to
Amend (ECF No. 47, 51) be DENIED.


     SO ORDERED.

Dated: March 19, 2021      s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE
